Citation Nr: 0322417	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  99-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for a skin disorder as 
a manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
October 1978 and from August 1979 to March 1992.  His service 
included a period of duty in Southwest Asia during the 
Persian Gulf Conflict.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of August 1998 by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
denied service connection for an eye disorder, a skin 
disorder as a manifestation of undiagnosed illness, and 
residuals of frostbite.  Following preliminary review of the 
appeal in October 2000, the Board remanded the case to the RO 
for additional evidentiary development and adjudication.  The 
RO confirmed and continued its prior denial of the veteran's 
claims in March 2003 and returned the case to the Board for 
further review on appeal.

Pursuant to the Board's October 2000 remand, the RO in 
November 2000 issued a statement of the case which addressed 
the additional issue of entitlement to service connection for 
schizophrenia.  The statement of the case was accompanied by 
information that advised the veteran that in order to 
continue his appeal, the filing of a formal appeal (VA Form 9 
or equivalent) was required.  Thereafter, the veteran did not 
perfect his appeal as to this issue by the filing of a 
substantive appeal; consequently, the issue of entitlement to 
service connection for schizophrenia is not before the Board 
and will not be addressed further.


FINDINGS OF FACT

1.  An eye disorder other than refractive errors was not 
documented during service and has not been documented since 
separation from service.  

2.  The competent medical evidence of record does not 
establish that the veteran currently has a chronic acquired 
eye disorder that had its onset during service or is related 
to service.  

3.  The competent medical evidence of record does not 
establish that the veteran has a skin disorder as a 
manifestation of an undiagnosed illness; the only documented 
post service skin defect consists of an epidermal inclusion 
cyst, a known diagnosis.  

4.  The veteran experienced cold injury to his feet during 
service.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(c) (2002).  

2.  An undiagnosed illness manifested by a skin disorder was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.317 (2002).  

3.  Residuals of a cold injury to the feet were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  The March 2003 supplemental statement of 
the case set forth the full text of the VCAA regulations.  

In addition, the record shows that in December 2002 the RO 
sent the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  By so notifying the veteran, the RO allocated 
the responsibility for procuring evidence between the veteran 
and VA such that the VA would make official requests for all 
records for which the veteran provided adequate identifying 
information and executed release authorizations.  The veteran 
did not respond, so there is no indication in the record that 
additional relevant evidence exists that should be considered 
in conjunction with this claim.  In the aggregate, the 
statement of the case, the supplemental statement of the 
case, and the RO letter are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

Service medical records from much of the veteran's military 
service are unavailable.  The Court has held that when 
crucial Government-held evidence such as service medical 
records is destroyed or otherwise unavailable, the Government 
has a heightened duty to assist and to resolve reasonable 
doubt in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991).  The Board's and the RO's efforts to locate and 
obtain the veteran's complete service medical records have 
been thorough and no potentially fruitful avenues for further 
searches remain to be explored.  

The record reflects that the relevant postservice evidence in 
this case has been developed to the extent possible.  All 
referenced VA medical records were requested, and all 
available records were obtained.  The veteran underwent a VA 
examination in March 1997 and a VA skin examination in August 
1999 in connection with his claim.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claim.  The record also reflects that the veteran failed to 
respond to the December 2002 VCAA duty to assist letter or 
report for several additional examinations scheduled in 1997 
and 1999 that might have produced relevant evidence.  The 
Board is unable to further develop the evidentiary record 
without the active cooperation of the veteran and is under no 
obligation to do so.  The VCAA sets forth reciprocal 
obligations of both the claimant and VA, and it is well 
established that the VA duty to assist in the development and 
adjudication of a claim is not a one-way street.  The VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Furthermore, VA is not required 
under the VCAA to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual Background  

The available service medical records are limited to 
miscellaneous dental, audiological and inoculation records as 
well as clinical notes for the period from January 1991 
through early 1992.  At a periodic examination performed in 
January 1991, distant vision was reported as 20/100 in both 
eyes and near vision was 20/20 in both eyes.  The visual 
examination was characterized as normal.  Examination of the 
feet showed moderate to severe tinea pedis of the left foot 
and mild tinea pedis of the right foot.  

The veteran was seen at a service department acute care 
facility in January 1991, at which time he complained that 
both feet were hurting him.  There was Athlete's foot of the 
left foot which had been treated with medication.  The 
veteran stated that his medical records had been stolen in 
Germany.  He related that he had been seen by a physician in 
Germany and had been told that if the problem had not cleared 
up his toes would have be amputated.  It was noted that there 
was "frostbite appearance on toes of [left] foot, black, 
dry."  After the initial screening, the veteran was referred 
to a physician.  He related that he had had cold feet in 
Germany in January and February 1990 and that toes 2, 3 and 4 
had turned dark.  He complained of loss of sensation in the 
involved toes several months later in the summer of 1990.  He 
had returned to the continental United States in November 
1990.  The feet did not itch.  Examination showed thickened 
scaly skin of toes 2, 3 and 4 of the left foot.  The feet 
were warm.  The clinical assessment was cold injury versus 
"fungal (doubt)."  

On dermatology consultation, the veteran complained of thick 
crusting and scaling on the bottoms of his feet for six 
months.  There were multiple areas of lichenified yellowish 
scaling with a hyperpigmented base between the toes on the 
left foot.  The toes and nail beds were red.  Pulses were 
good.  The assessment was tinea pedis.  

In an undated "patient questionnaire," the veteran denied 
treatment for eye problems.  He identified "feet" as a 
medical problem for which he was continuing treatment.  

VA outpatient treatment records dated from February to 
December 1996 are of record.  Treatment entries pertain 
primarily to a psychiatric disorder and contain no reference 
to defects of the eye, a skin disorder, or residuals of 
frostbite.  

The veteran was hospitalized at a VA hospital from November 
1996 to December 1996 and was readmitted later in December 
1996.  On physical examination during the first of these 
admissions, it was reported that physical examination was 
within normal limits except for calluses on the veteran's 
feet.  No other findings pertaining to the disabilities at 
issue in this appeal were recorded elsewhere in the reports 
of these hospitalizations.  

The veteran reported in an April 1997 statement that he had 
poor eyesight even when wearing eye glasses that tint in the 
sunlight.  He stated that there was a piece of dead skin on 
his right foot that hurt and that had to be trimmed once per 
month.  

The veteran underwent a VA examination in March 1997.  He had 
no complaints related to the eyes, skin, or residuals of 
frostbite.  The eyes and skin were reported as normal.  The 
report of a psychiatric evaluation conducted in conjunction 
with this examination listed "skin problems" on Axis III but 
provided no details concerning the nature of the skin 
problems.  

Upon receipt of the examination report, the RO referred the 
case back to the examining facility in part for further 
information concerning the nature of the skin problems noted 
by the psychiatric examiner.  The veteran did not appear for 
examinations that were scheduled on three occasions in 
October and November 1997.  

The veteran underwent a VA skin examination in August 1999.  
The examiner noted that "outside" medical records were 
unavailable for review but that records from the examining 
facility did not indicate a skin problem.  The veteran was 
not certain why he had been sent for a skin examination.  The 
veteran expressed the belief that his only skin problem was a 
"bump" on his upper back which had been present since 1990 
and was unchanged over that period of time.  He had received 
no treatment for this bump.  The lesion was described as 
asymptomatic, and it was noted that it had never caused 
"itching, pain, etc."  Examination showed a 1-centimeter 
cystic nodule with a larger central pore on the upper back to 
the right of the midline.  There was no surrounding erythema 
or tenderness.  The diagnosis was epidermal inclusion cyst.  
The veteran failed to report for other examinations scheduled 
for August 1999, including a general medical examination.  

Legal criteria  

A.  Service connection in general  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Refractive errors of the eyes are not disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2002).  

B.  Service connection for disability due to undiagnosed 
illness  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, which amends various provisions of 38 
U.S.C. §§ 1117 and 1118, effective March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

Under the revised provisions of 38 U.S.C.A. § 1117, the 
Secretary may pay compensation to a Persian Gulf veteran who 
has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 
107-103.  

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002).

Legal analysis  

Service connection for an eye disorder 

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The available service medical records contain no reference to 
complaints of eye problems, and the eyes were reported as 
normal on a periodic examination in 1991.  After service the 
veteran underwent a VA examination in 1997, at which time the 
eyes were reported as normal.  

The only information from the veteran concerning the nature 
of the eye disorder for which service connection is claimed 
is a statement to the effect that he has poor eyesight even 
wearing eye glasses.  To the extent that poor eyesight, if 
present, is the result of refractive errors of the eyes, the 
granting of service connection is precluded by a VA 
regulation that specifically prohibits the award of service 
connection for refractive errors.  No other eye defect is 
documented in the record.  The veteran failed to report for 
several VA examinations that might have disclosed the 
presence of an acquired eye defect.  

In the absence of competent medical evidence showing that the 
veteran presently has a medically defined acquired disability 
of the eyes, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, Id.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where disability is present.  See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that an 
eye disorder was incurred in service.  Where a preponderance 
of the evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied 
notwithstanding the special consideration required under 
O'Hare, Id.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see 
also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

Service connection for skin disorder as a manifestation of 
undiagnosed illness 

Service department medical records show that the veteran was 
seen by medical personnel in service for foot complaints that 
were ultimately attributed to tinea pedis, a skin disorder.  
However, tinea pedis is not documented elsewhere in the 
medical record and is, in any event, a known diagnosis.  Any 
disorder for which a diagnosis is established cannot qualify 
for grant of service connection under the provisions of law 
relating to undiagnosed illness.  

Postservice medical records show that the veteran has made 
vague complaints regarding a skin disorder, but the skin was 
reported as normal on a VA examination in 1997, and the only 
skin abnormality reported on a later examination in August 
1999 was an epidural inclusion cyst which is, again, a known 
diagnosis.  

Consequently, a preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder as 
a manifestation of an undiagnosed illness.  

Service connection for residuals of frostbite

A history of exposure to cold during service in Germany is 
documented in service medical records though no actual 
treatment records are available.  The veteran was seen for 
complaints of pain in the feet in September 1991, apparently 
about two years after the incident, and residuals of cold 
exposure were initially suspected.  
In view of the fact that an undetermined number of the 
service medical records are unavailable, it is not possible 
to conclude that cold weather injury or injuries did not take 
place.  There is no express medical opinion unequivocally 
outweighing the evidence favorable to the veteran.  



ORDER

Service connection for an eye disorder is denied.

Service connection for a skin disorder as a manifestation of 
an undiagnosed illness is denied.  

Entitlement to service connection for residuals of cold 
injury to the feet is granted.  



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

